Citation Nr: 0018928	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic fatigue and 
depression due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1984 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to an evaluation in excess of 10 
percent for chronic diarrhea with increased thirst was 
included in the January 1999 Statement of the Case, as well 
as the March 1999 Substantive Appeal.  However, in December 
1999 the veteran submitted a request to withdraw this issue.  
Therefore, it is not on appeal at this time. 


FINDINGS OF FACT

1.  The veteran had service in Southwest Asia from October 
1990 to April 1991.

2.  The veteran has complained of chronic fatigue, and has 
sought medical treatment for this disability.  

3.  The veteran's chronic fatigue has not been attributed to 
an undiagnosed illness, but to a mild nonspecific adjustment 
reaction.

4.  The veteran has not submitted evidence of a nexus between 
his mild nonspecific adjustment reaction and active service.  



CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
chronic fatigue and depression due to an undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed chronic fatigue 
and depression due to active service.  He argues that these 
are symptoms of an undiagnosed illness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The veteran's DD Form 214 shows that he had service in 
Southwest Asia from October 1990 to April 1991.  The VA shall 
pay compensation to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six month period will be considered chronic.  The six 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(a) (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.317 (1999).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The claim does not need to be 
conclusive, but only possible in order to be well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
appellant has the burden of submitting evidence to show that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In order for there to be a well grounded 
claim for service connection, there must be evidence of 
incurrence or aggravation of a disease or injury during 
service, competent evidence that the veteran currently has 
the claimed disability, and evidence of a nexus between the 
inservice disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In addition to the above, a well-grounded claim for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  With respect to the 
second and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well-grounded 
claim as to each of those elements may depend upon the nature 
and circumstances of the particular claim.  For purposes of 
the second and third elements, the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  
VAOPGCPREC 4-99.  

The service medical records show that the veteran complained 
of chest pain in July 1987.  After a normal physical 
examination, the examiner noted that the veteran was under a 
lot of stress due to family problems, and that he was 
currently going through marriage counseling.  The assessment 
was stress and anxiety. 

The June 1991 discharge examination was negative for chronic 
fatigue or depression.  On a Report of Medical History 
obtained at that time, the veteran answered "no" to a 
history of depression or excessive worry, and to nervous 
trouble of any sort.  

The post-service medical records include undated VA treatment 
records that were received by the RO in August 1995.  These 
records show that the veteran complained of chronic fatigue.  
The records indicated that the veteran would become sleepy 
while driving.  The examiner noted that the veteran worked as 
a police officer, and that he served on the 10:00 PM to 6:00 
AM shift.  

The veteran was afforded a VA examination for chronic fatigue 
in May 1998.  He was noted to complain of chronic diarrhea, 
and the examiner further noted that service connection had 
been established for that disability.  The veteran stated 
that the onset of his chronic fatigue was about seven years 
ago.  He claimed that he had no energy, and that he felt 
tired all of the time.  He was working as a police officer, 
and his current shift was from 6:00 PM to 2:00 AM.  He would 
go to bed at about 3:00 AM, and sleep until 10:00 or 11:00 in 
the morning.  The veteran indicated that he had no problem 
falling asleep, and that he did not awaken in the night 
unless he needed to use the bathroom, but said that he still 
felt tired in the morning.  He had not fallen asleep at work 
or when driving, but sometimes felt a little sleepy.  The 
veteran would work out three times each week, and would also 
run three times each week.  Following the examination, the 
diagnoses included chronic fatigue and lack of energy claimed 
by the veteran.  The examiner added that there were no 
clinical findings to account for the veteran's symptoms, and 
further added that the report of the psychiatric examination 
should be noted.  

The veteran was afforded a VA psychiatric examination in May 
1998.  His military history was noted, as was his history of 
marital problems during service.  However, the examiner 
further noted that no outright psychiatric diagnosis was ever 
made about the veteran.  The veteran currently worked as a 
police officer.  He was also in college, and eventually 
planned to go to law school.  His family history revealed 
some type of examination and counseling at age 15 due to his 
mother's psychiatric illness.  He came from a broken home.  
The veteran had been married and divorced twice.  He retained 
custody of his 12 year old son, who lived with him.  The 
examiner opined that the veteran described a stressful 
situation, even though he denied feeling any stress.  But the 
examiner added that the stress could be manifesting in some 
psychosomatic manner, as the veteran also complained about 
chronic diarrhea.  Following psychiatric examination, the 
examiner said that from a strictly cognitive standpoint, the 
veteran was normal.  However, several times during the day he 
would feel the urge to rest and sleep.  Sometimes when he was 
driving he would have to pull over and snooze for a minute.  
The veteran would usually get a regular night's sleep for 
five to seven hours.  However, he felt that he needed more 
sleep.  The examiner said that this could be interpreted as 
some physical manifestations of his internal stressful 
condition, even though the veteran might not consciously 
realize that he was experiencing this stress.  The diagnosis 
was a mild nonspecific adjustment reaction.  The examiner 
opined that the chronic fatigue syndrome was not related to 
active service, even though the veteran tried to interpret it 
as being related.  He added that the veteran's life history 
would be a better explanation for his manifestations, and 
that he did not believe the participation in the Gulf War was 
the source of the veteran's adjustment problems.  

At December 1999 hearing before a hearing officer at the RO, 
the veteran testified that he began to experience fatigue 
shortly before his departure from Southwest Asia back to the 
United States, but that he did not seek treatment for this in 
service.  He said that he sometimes felt cold, that his 
throat would hurt, and that he experienced night sweats and 
thirst.  There was also some pains and headaches, as well as 
some memory loss.  The veteran said that there were some days 
at work when he was so tired that he would have to close his 
eyes for a few minutes.  He indicated that his sleep was 
often interrupted, and that he would wake up every few hours.  
However, he believed that he got enough sleep, so that there 
must be another explanation for his fatigue.  See Transcript.

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for chronic fatigue and depression due to an 
undiagnosed illness.  The evidence confirms that the veteran 
served in Southwest Asia.  In addition, the post-service 
medical records show that the veteran has been seen for 
complaints of chronic fatigue.  However, the cause of the 
veteran's chronic fatigue is not an undiagnosed illness.  The 
May 1998 VA psychiatric examination attributed the veteran's 
symptoms to a mild nonspecific adjustment reaction.  This 
establishes that the veteran's symptoms are not due to an 
undiagnosed illness, and that his claim for compensation 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not well 
grounded.  VAOPGCPREC 4-99.  Furthermore, while the service 
medical records show that the veteran was seen for stress on 
one occasion, they are negative for a diagnosis of a mild 
nonspecific adjustment reaction, and for any other 
psychiatric disability.  The May 1998 VA examiner has opined 
that the veteran's experiences in the Gulf War are not the 
cause of his adjustment reaction, and the veteran has not 
submitted any other evidence of a nexus between his current 
disability and active service.  Therefore, the veteran's 
claim for entitlement to service connection for chronic 
fatigue and depression is not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 

App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for service connection for chronic fatigue and 
depression due to an undiagnosed illness is denied as not 
well grounded. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

